Citation Nr: 0522570	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-13 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966 and died in December 1998.  The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Regional 
Office (RO) that denied the appellant's claim for service 
connection for the cause of the veteran's death.

By rating action dated in August 2000, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant was notified of this decision in a letter dated the 
following month.  The basis of the denial was that the claim 
was not well grounded.  The standard for processing claims 
for Department of Veterans Affairs (VA) benefits was changed, 
effective November 9, 2000, with the signing into law of the 
Veterans Claims Assistance Act (VCAA) of 2000.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  The VCAA removed the 
requirement for a claimant to submit a well-grounded claim.  
Pursuant to Section 7(b) of the VCAA, a claim denied or 
dismissed as not well grounded shall, on the request of the 
claimant or on the Secretary's own motion, be readjudicated 
as if the denial or dismissal had not been made, provided 
that the denial was one that became final during the period 
beginning on July 14, 1999, and ending on November 9, 2000, 
the date of enactment of the VCAA.  See also VAOPGCPREC 3-
2001.  In November 2001, the appellant's representative 
requested reconsideration of the August 2000 rating decision.  
Since that determination falls within the specified time 
period, the Board will adjudicate this claim on a de novo 
basis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The appellant asserts that the veteran's death was due to 
diabetes mellitus and that, accordingly, since the veteran 
served in Vietnam, service connection for the cause of the 
veteran's death is warranted.  In this regard, she refers to 
an October 2003 statement from one of the veteran's 
physicians, L. Guerrero, M.D., who stated that it was as 
likely as not that the veteran's diabetic condition 
contributed to his death.  The Board observes that the death 
certificate lists the immediate cause of death as sepsis, due 
to liver failure, as a consequence of carcinoma of the 
pharynx and pneumonia.  It is further noted that the veteran 
was a patient at Deckerville Community Hospital at the time 
of his death.  No records from that hospitalization have been 
associated with the claims folder.  

In a rating decision dated in August 2000, the RO denied 
service connection for diabetes for purposes of accrued 
benefits.  The appellant was notified of this determination 
by letter dated in September 2000.  As noted above, the 
appellant's representative requested reconsideration of the 
August 2000 determination in a November 2001 statement.  The 
Board notes that in the June 2003 rating action that denied 
service connection for the cause of the veteran's death, the 
RO did not adjudicate a claim for accrued benefits.  It is 
noted that in the portion of the rating action addressing the 
claim for service connection for the cause of the veteran's 
death, the RO stated that "the available evidence of record 
failed to show that [the veteran] was treated and diagnosed 
with diabetes mellitus.  Therefore, service connection for 
diabetes mellitus also remains denied."  This apparently was 
intended to address the claim for service connection for 
diabetes mellitus on an accrued benefits basis.  It is 
significant to point out, however, that the June 2003 letter 
informing the appellant of the decision with respect to her 
claim for service connection for the cause of the veteran's 
death made no mention of a claim for accrued benefits.  In 
light of the appellant's arguments concerning the cause of 
the veteran's death, the Board finds that the issue of 
entitlement to service connection for diabetes mellitus for 
purposes of accrued benefits is inextricably intertwined with 
that claim.  The United States Court of Appeals for Veterans 
Claims has held that a claim that is inextricably intertwined 
with another claim which remains undecided and pending before 
VA must be adjudicated prior to a final order on the pending 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1990).  
Accordingly, Board adjudication of the issue of service 
connection for the cause of the veteran's death will be 
deferred pending completion of the action requested below.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The appellant and her representative 
must be provided notice of what specific 
information and/or specific medical or 
lay evidence is necessary to substantiate 
the claim for service connection for 
diabetes mellitus for purposes of accrued 
benefits.  The appellant must be apprised 
of what specific evidence, if any, she is 
expected to obtain and submit, and what 
specific evidence will be retrieved by 
VA.  She must also be advised to send any 
evidence in her possession pertinent to 
the appeal to VA.  

2.  The RO should contact the appellant 
and request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom the veteran 
received treatment for diabetes mellitus 
following his discharge from service.  
The RO should specifically request this 
information for the veteran's terminal 
hospitalization at Deckerville Community 
Hospital.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the appellant, and which have not 
been associated with the claims folder.

3.  The RO should arrange for an 
appropriate specialist to review the 
claims folder and furnish an opinion 
concerning whether diabetes mellitus was 
clinically demonstrated during the 
veteran's lifetime, and whether it is at 
least as likely as not that diabetes 
mellitus contributed to the veteran's 
death.  The physician should address the 
October 2003 opinion from Dr. Guerrero.  
The rationale for any opinion expressed 
must be set forth.  

4.  The RO must adjudicate the claim for 
service connection for diabetes mellitus 
for purposes of accrued benefits.  

5.  If the decision with respect to the 
claim for service connection for diabetes 
mellitus for purposes of accrued benefits 
is adverse, and the appellant files a 
timely notice of disagreement, she and 
her representative should be furnished a 
supplemental statement of the case and 
provided an opportunity to respond.

6.  Following completion of the above, 
the RO should review the evidence and 
determine whether the appellant's claim 
for service connection for the cause of 
the veteran's death may be granted.  If 
not, she and her representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, regardless of 
whether the appellant perfects an appeal 
with respect to the claim for service 
connection for diabetes mellitus for 
purposes of accrued benefits. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




